GbAY, C. J.
Upon the testimony of the plaintiff that she did not know the terms of the paper signed by her until it was read at the trial, the offer to return the money paid her was made within a reasonable time, if any return was necessary.
The plaintiff’s testimony as to the reasons for destroying the letters was sufficient to warrant the presiding judge in finding, as matter of fact, that they were not destroyed with any fraudulent or improper intent. Oriental Bank v. Haskins, 3 Met. 332. And his finding upon that question of fact cannot be revised by this court. Exceptions overruled.